Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8, and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bhattad US 20180332533.

 	 Regarding claims 1, 10, Bhattad teaches a method for monitoring a downlink channel or a downlink signal, the method performed by a wireless device and comprising:
receiving a power saving signal from a serving cell (fig. 19, box 1908, 1910); and
monitoring a subsequent downlink channel or a downlink signal based on reception of the power saving signal (fig. 19 box 1912),


Regarding claim 8, the transmission unit of the power saving signal includes a plurality of power saving signals, In this manner, the ability to send multiple wake-up signals provides flexibility at the base station, [0129]).

Claim(s) 1, 2, 10, and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sun US 20180279274.

 	Regarding claims 1, 10, Sun teaches a method for monitoring a downlink channel or a downlink signal, the method performed by a wireless device and comprising:
receiving a power saving signal from a serving cell (wake up signal, [0032]); and
monitoring a subsequent downlink channel or a downlink signal based on reception of the power saving signal (if the wake-up signal is detected successfully, deciding whether or not PDCCH needs to be detected according the wake-up signal, if the 
wherein a transmission unit size of the power saving signal is determined based on configuration information, and the configuration information is received from the serving cell (Similarly, the base station configures the frequency-domain resource location of wake-up signal, such as one or multiple of the following information: sequence number of physical resource block (PRB) and non-anchor carrier frequency point. The size of time-frequency resource occupied by base station configuring wake-up signal, such as the number of PRB time-domain or frequency-domain, repetition number of wake-up signal and so on, [0173]).

Regarding claim 2, 11, the configuration information includes at least one of a number of repetitions of the power saving signal and a number of pieces of information representable by the power saving signal, repetition number of wake-up signal, [0173]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhattad as applied to claims 1, 10 above, and further in view of Jafarian US 20140112226

Bhattad is silent on information representable by the power saving signal includes at least one of an identifier of the wireless device, a group identifier of the wireless device, and a cell identifier.
Jafarian teaches information representable by the power saving signal includes at least one of an identifier of the wireless device, a group identifier of the wireless device, and a cell identifier (information as the time to wake-up the receiver, the time to put a receiver to sleep, or duration information, timestamp information, [0090]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed .

Claims 4, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhattad as applied to claims 1, 10 above, and further in view of Dottling US 20110076964
Bhattad is silent on cover code is applied to a transmission unit of the power saving signal.
Dottling teaches cover code / “scrambling code” is applied to a transmission unit of the power saving signal  (Wake up RACH sequences may be planned e.g. like downlink scrambling codes in node B downlink transmissions, which wake up RACH sequences are applicable for a specific area, [0115]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Bhattad by cover code is applied to a transmission unit of the power saving signal, as shown by Dottling. This modification would benefit the system by enabling only the intended devices to receive and decode the .

Claims 5, 6, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhattad as applied to claim 1 above, and further in view of Bi US 8098613.

Regarding claims 5, 14, Bhattad is silent on determining an actual transmission duration of the power saving signal based on the transmission unit of the power saving signal.
Bi teaches determining an actual transmission duration of the power saving signal based on the transmission unit of the power saving signal (such that the length of time depends on a transmission power, claim 1).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Bhattad by determining an actual transmission duration of the power saving signal based on the transmission unit of the power saving signal, as shown by Bi. This modification would benefit the system by ensuring that sufficient power is used for transmission.

Regarding claims 6, 15, the transmission unit of the power saving signal is determined based on a total transmission length of the power saving signal (Bi: (such that the length of time , claim 1).

Allowable Subject Matter
Claims 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B ABELSON whose telephone number is (571)272-3165.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RONALD B ABELSON/Primary Examiner, Art Unit 2476